Title: From Thomas Jefferson to Robert Mills, 22 June 1820
From: Jefferson, Thomas
To: Mills, Robert


Dear Sir
Monticello
June 22. 20.
Your favor of the 16th came to hand yesterday. with respect to the operations in which this state is engaged in the engineering line, they are placed in the hands of Thomas Moore and Isaac Briggs jointly appointed engineers to the state, and they are now, and have for some time been engaged in the work. retired as I entirely am from the business of the world, I know nothing of the similar works going on in the other states. with respect to my health after which you are so kind as to enquire it is much impaired and very uncertain. I am thankful to you for the  copy of the design of the Washington monument which you offer to send me. but these subjects also, once the delight of my life, have ceased to excite a sufficient interest in me to be willing to give you the trouble of drawing it. I accept therefore the kindness of the offer as quite equivalent with me to the actual performance. the time at which our university may open is too uncertain for us as yet to look out for professors. a stiffening wrist which renders writing slow & painful, disables me from adding more than my sincere wishes for your prosperity and assurances of my great esteem and respect.Th: Jefferson